Case 2:15-cv-00121-D-BP Document 53 Filed 12/07/20                      Page 1 of 2 PageID 1461



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                   AMARILLO DIVISION

DONALD LEE JAMESON,                                §
                                                   §
        Petitioner,                                §
                                                   §
v.                                                 §            2:15-CV-121-D
                                                   §
BOBBY LUMPKIN, Director,                           §
Texas Department of Criminal Justice,              §
Correctional Institutions Division,                §
                                                   §
        Respondent.                                §


                                               ORDER

        After making an independent review of the pleadings, files, and records in this case, and the

November 3, 2020 findings, conclusions, and recommendation of the magistrate judge, the court

concludes the magistrate judge’s findings and conclusions are correct. It is therefore ordered that

the recommendation of the magistrate judge is adopted, and petitioner’s August 11, 2020 motion

for relief from judgment pursuant to Federal Rule of Civil Procedure 60(b) (ECF 45) is denied.

        Considering the record in this case and pursuant to Fed. R. App. P. 22(b), Rule 11(a) of the

Rules Governing Section 2254 Proceedings in the United States District Courts, and 28 U.S.C. §

2253(c), the court denies a certificate of appealability. The court adopts and incorporates by

reference the magistrate judge’s findings, conclusions, and recommendation filed in this case in

support of its finding that the petitioner has failed to show (1) that reasonable jurists would find this

court’s “assessment of the constitutional claims debatable or wrong,” or (2) that reasonable jurists

would find “it debatable whether the petition states a valid claim of the denial of a constitutional

right” and “debatable whether [this court] was correct in its procedural ruling.” Slack v. McDaniel,

529 U.S.473, 484 (2000).
Case 2:15-cv-00121-D-BP Document 53 Filed 12/07/20                Page 2 of 2 PageID 1462



     If petitioner files a notice of appeal,

     ( )    petitioner may proceed in forma pauperis on appeal.

     (X)     petitioner must pay the $505.00 appellate filing fee or submit a motion to
             proceed in forma pauperis.

     SO ORDERED.

     December 7, 2020.


                                               _________________________________
                                               SIDNEY A. FITZWATER
                                               SENIOR JUDGE




                                               Page 2 of 2
